Action to foreclose a purchase-money second mortgage on certain premises situate in the town of Mamaroneek. Judgment in favor of plaintiff and the impleaded defendant, Esther L. Carrick, unanimously affirmed, with costs. The 86th finding of fact is amended so as to provide that the memorandum signed on or about June 9, 1930, prior to the execution and delivery of the formal contract of purchase and sale, was signed by Esther L. Carrick personally as owner. It appears from the memorandum that Boehm & Co., by Emil Zvirin, signed as broker and not on behalf of defendant Esther L. Carrick. No opinion. Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ.